Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment 31 January 2022 has been entered.  
Claim Status:
1b.	Claims 33-45 and 47-53 are pending, of which claims 33-37, 49-53 are drawn to the elected invention and are under consideration.   

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 01/31/2022; 02/17/2022 and 02/24/2022 have all been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

3a.	The rejection of claims 50, 51, and 53 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.  Claims 50 and 53 recite specific amino acids for the leader sequence.  
3b	The rejection of claims 36-37, made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Amended claim 36 recites that the second soluble 
3c.	The rejection of claims 33-37, 49, 52 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, of U.S. Application 17/163,239 (now allowed), is withdrawn. Applicant has timely filed a terminal disclaimer. 
3d.	The rejection of claims 49, 52 made on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 14-16, 65-72 of U.S. Application 16/365,587, (now U.S. Patent 11,168,138), is withdrawn. Applicant has timely filed a terminal disclaimer. 

Rejoinder previously withdrawn claims: 
4.	Claims 33-37, 49-53 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 38-45 and 47-48, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Angela M. Domitrovich, (Applicants' Representative) on 24 February 2022.
The application has been amended as follows: 
In The Claims:
5a.	Claim 38, (Once amended), in line 1, after “neoplasia”, delete “, infectious disease or autoimmune disease”

5b.	Claim 48, (Once amended), in line 2, after “neoplasia”, delete “, infectious disease or autoimmune disease”

5c.	Claim 45.  The method of claim 38, wherein the fusion protein complex is administered systemically, locally, intravenously, subcutaneously or intratumorally.

5d.  	Please cancel claims 39, 41, and 42 without prejudice or disclaimer.  
Conclusion:
6.	Claims 33-38, 40, 43-45 and 47-53 are allowed. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        16 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647